FILED

UNITED STATES DISTRICT COURT []C]' 2 8 mm
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. Dism t
Courts for the Dlsfricsi §fa
ANToNIo COLBERT, ) "'

)

Plaintiff, )
)

v, ) Civil Action No.
)
DEPARTMENT OF HUMAN RESOURCES, ) \ ,»

) 10 1643

Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed
in forma pauperis and pro se civil complaint. The court will grant the application, and dismiss
the complaint.

Plaintiff alleges that department staff have committed misconduct and have
harassed and discriminated against plaintiff. See Compl. at 2. In addition, he claims that staff
"are responsible for shortchanging hundreds of other individuals, such as [plaintiff] of benefits
they are entitled to." Id. He demands an award of $50,000. Ia'.

Federal district courts have jurisdiction in civil actions arising under the
Constitution, laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal
district courts have jurisdiction over civil actions where the matter in controversy exceeds
$75,000, and the suit is between citizens of different states. See 28 U.S.C. § l332(a). As drafted,
the complaint does not appear to raise a federal claim, and it does not allege facts to show that
diversity jurisdiction exists. Accordingly, the complaint will be dismissed for lack of subject

matter jurisdiction.

An Order consistent with this Memorandum Opinion is issued separately.
United Statesd)istrict Judge

DATE:

f/WZ?¢°